SECOND AMENDMENT TO CREDIT AGREEMENT

             THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of June 30, 2001, by and between DATALINK CORPORATION, a
Minnesota Corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

RECITALS

             WHEREAS, Borrower is currently indebted to Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of June 30, 2000, as amended from time to time ("Credit Agreement").

             WHEREAS, Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

             NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

             1.          Section 1.2 is hereby amended by deleting "June 30,
2001" as the last day on which Bank will make advances under the Line of Credit
A, and by substituting for said date "August 31, 2001," with such change to be
effective upon the execution and delivery to Bank of a promissory note
substantially in the form of Exhibit A attached hereto (which promissory note
shall replace and be deemed the Revolving Line of Credit Note defined in and
made pursuant to the Credit Agreement) and all other contracts, instruments and
documents required by Bank to evidence such change.                    2.
         Section 2.2 is hereby amended by deleting "June 30, 2001" as the last
day on which Bank will make advances under the Line of Credit B, and by
substituting for said date "August 31, 2001," with such change to be effective
upon the execution and delivery to Bank of a promissory note substantially in
the form of Exhibit B attached hereto (which promissory note shall replace and
be deemed the Revolving Line of Credit Note defined in and made pursuant to the
Credit Agreement) and all other contracts, instruments and documents required by
Bank to evidence such change.                    3.          Sections 4.2, 4.3,
4.4, and 4.5 are each hereby deleted in their entirety, and the following
substituted therefor:         4.2 Interest Rate Options For Revolving Notes A
and B.  Revolving Line of Credit Note A and Revolving Line of Credit Note B
permit the Borrower to fix an interest rate for a time period and principal
amount agreeable to the Bank and the Borrower, based on (1) the Prime Rate (as
defined in each note), floating, minus 1.0% (the “Prime Rate Option”), which
shall apply at all times whenever the rate has not otherwise been fixed by the
agreement of the Bank and the Borrower, or (2) an interest rate or rates
described in each note that is derived from and available to the Bank on
international money markets for a similar time period and principal amount,
which rates are more fully described in each note, plus a margin that, with
respect to Revolving Line of Credit Note A, will vary based upon the Borrower’s
financial performance as provided in Section 4.3 of this Agreement, and, with
respect to Revolving Line of Credit Note B, of 1.10% (the “LIBOR Interest Rate
Option”).           4.3 Performance Based Rate Pricing For Line A.  Following
its review of the Borrower’s interim financial statements and quarterly
Compliance Certificate, the Bank shall adjust the LIBOR Interest Rate Option
margin applicable to Revolving Note A to a margin that is based on the following
performance criteria:           (a) Effective the first day of the calendar
quarter in which the Borrower’s Funded Debt to EBITDA Ratio, as defined in
Section 7.2(d), is determined by the Bank to be less than 0.55 to 1.0, the
margin shall be 1.10%.             (b) Effective the first day of the calendar
quarter in which the Borrower’s Funded Debt to EBITDA Ratio, as defined in
Section 7.2(d), is determined by the Bank to be at least 0.55 to 1.0 but no more
than 1.10 to 1.0, the margin shall be 1.30%.             (c) Effective the first
day of the calendar quarter in which the Borrower’s Funded Debt to EBITDA Ratio,
as defined in Section 7.2(d), is determined by the Bank to be more than 1.10 to
1.0, but not more than 1.65 to 1.0 the margin shall be 1.50%, unless the default
rate of interest set forth in Section 4.5 of this Agreement is applicable.

            4.4 Effective Date of Performance Based Pricing Changes.  Any margin
change described above shall become effective on the first day of the calendar
quarter following the Bank’s receipt of the Borrower’s interim financial
statements and Compliance Certificate as provided in Sections 7.1(b) and 7.1(c)
of this Agreement.  Following any event of default defined described in Section
8 of this Agreement, and regardless of whether or not it has been accelerated,
Revolving Line of Credit Note A shall commence accruing interest at the rate
described in Section 4.5 herein.           4.5 Default Rate of Interest.
Following the occurrence of any event of default as defined in Section 8 of the
Agreement, or following the maturity of each of Line A and Line B and the
acceleration of Revolving Line of Credit Note A and Revolving Line of Credit
Note B, the interest rate applicable to Revolving Line of Credit Note A and
Revolving Line of Credit Note B shall be increased to annual rate equal to the
Prime Rate plus 2.0%, floating.  This rate of interest shall commence as of the
date that the Bank in its sole discretion determines that the last event
constituting the event of default takes place, which period shall include any
applicable grace period, if any, and shall continue through the last day of the
fiscal quarter in which the event of default has been cured. The rate shall also
apply in the event that Line A and Line B have matured and that Revolving Not
Revolving Line of Credit Note A and Revolving Line of Credit Note B have been
accelerated.             The Bank's assessment or acceptance of interest paid at
an increased rate shall not constitute a waiver of any default under the terms
of the Agreement and Revolving Line of Credit Note A and Revolving Line of
Credit Note B, or a waiver of the Bank's right to terminate Line A and Line B
and accelerate or demand payment of Revolving Line of Credit Note A or Revolving
Line of Credit Note B.”                      4.          Except as specifically
provided herein, all terms and conditions of the Credit Agreement remain in full
force and effect, without waiver or modification.  All terms defined in the
Credit Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.    
               5.          Borrower hereby remakes all representations and
warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein.  Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.      

             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed as of the day and year first written above.

    WELLS FARGO BANK, DATALINK CORPORATION   NATIONAL ASSOCIATION       By: /s/
Daniel J. Kinsella


--------------------------------------------------------------------------------

  By: /s/ Jason Paulnock


--------------------------------------------------------------------------------

  Daniel J. Kinsella     Jason Paulnock   Chief Financial Officer     Vice
President

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THIS EXHIBIT "A" IS ATTACHED TO AND MADE A PART OF A SECOND AMENDMENT TO CREDIT
AGREEMENT DATED JUNE 30, 2001, EXECUTED BY DATALINK CORPORATION, A MINNESOTA
CORPORATION (BORROWER) AND WELLS FARGO BANK, NATIONAL ASSOCIATION (BANK).  
INITIAL HERE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

REVOLVING LINE OF CREDIT NOTE A

$10,000,000.00 Minneapolis, Minnesota   June 30, 2001

             FOR VALUE RECEIVED, the undersigned DATALINK CORPORATION
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at Minn RCBO-REG Coml Mpls Mid Mkt, Sixth &
Marquette, Minneapolis, MN 55479, or at such other place as the holder hereof
may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Ten Million Dollars
($10,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.

DEFINITIONS:

             As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

             (a)         "Business Day" means any day except a Saturday, Sunday
or any other day on which commercial banks in Minnesota are authorized or
required by law to close.

             (b)        "Fixed Rate Term" means a period commencing on a
Business Day and continuing for 1, 2, 3 or 4 months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00); and provided further, that no Fixed Rate Term shall
extend beyond the scheduled maturity date hereof.  If any Fixed Rate Term would
end on a day which is not a Business Day, then such Fixed Rate Term shall be
extended to the next succeeding Business Day.

             (c)         "LIBOR" means the rate per annum (rounded upward, if
necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

                         

 

LIBOR = Base LIBOR    

--------------------------------------------------------------------------------

    100% - LIBOR Reserve Percentage  

 

             (i)          "Base LIBOR" means the rate per annum for United
States dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate,
with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies.  Borrower understands and agrees that Bank may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Bank in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

             (ii)         "LIBOR Reserve Percentage" means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for "Eurocurrency Liabilities" (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

             (d)        "Prime Rate" means at any time the rate of interest most
recently announced within Bank at its principal office as its Prime Rate, with
the understanding that the Prime Rate is one of Bank's base rates and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

             (a)         Interest.  The outstanding principal balance of this
Note shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) either (i) at a fluctuating rate per annum one percent (1.00%) below
the Prime Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be equal to the margin described in Section 4.3 of the
Agreement plus LIBOR in effect on the first day of the applicable Fixed Rate
Term.  When interest is determined in relation to the Prime Rate, each change in
the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced within Bank.  With respect to each LIBOR selection
hereunder, Bank is hereby authorized to note the date, principal amount,
interest rate and Fixed Rate Term applicable thereto and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.  The initial margin
applicable to LIBOR based borrowings as of the date of this Note shall be
_______ %.

             (b)        Selection of Interest Rate Options.  At any time any
portion of this Note bears interest determined in relation to LIBOR, it may be
continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by Borrower. 
At such time as Borrower requests an advance hereunder or wishes to select a
LIBOR option for all or a portion of the outstanding principal balance hereof,
and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term.  Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m. on the
first day of the Fixed Rate Term, or at a later time during any Business Day if
Bank, at it's sole option but without obligation to do so, accepts Borrower's
notice and quotes a fixed rate to Borrower.  If Borrower does not immediately
accept a fixed rate when quoted by Bank, the quoted rate shall expire and any
subsequent LIBOR request from Borrower shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Prime Rate interest selection
for such advance or the principal amount to which such Fixed Rate Term applied.

             (c)         Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

             (d)        Payment of Interest.  Interest accrued on this Note
shall be payable on the last day of each month, commencing July 31, 2001.

             (e)         Default Interest.  At any time that the Borrower’s
Funded Debt to EBITDA Ratio, as described in Section 4.3 of the Agreement, is in
excess of 1.65 to 1.0, or at any time from and after the maturity date of this
Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to two
percent (2.0%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

             (a)         Borrowing and Repayment.  Borrower may from time to
time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on August 31, 2001.

             (b)        Advances.  Advances hereunder, to the total amount of
the principal sum stated above, may be made by the holder at the oral or written
request of (i) _____________________ or ________________________ or
_______________________, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account.  The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.

             (c)         Application of Payments.  Each payment made on this
Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.  All payments credited to principal shall
be applied first, to the outstanding principal balance of this Note which bears
interest determined in relation to the Prime Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

PREPAYMENT:

             (a)         Prime Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.

             (b)         LIBOR.  Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to LIBOR at any time and
in the minimum amount of One Hundred Thousand Dollars ($100,000.00); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof.  In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.         (ii) Subtract from the amount determined in (i) above the
amount of interest which would have accrued for the same month on the amount
prepaid for the remaining term of such Fixed Rate Term at LIBOR in effect on the
date of prepayment for new loans made for such term and in a principal amount
equal to the amount prepaid.         (iii) If the result obtained in (ii) for
any month is greater than zero, discount that difference by LIBOR used in (ii)
above.      

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).  Each change in the rate of interest on any
such past due prepayment fee shall become effective on the date each Prime Rate
change is announced within Bank.

EVENTS OF DEFAULT:

            This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2000, as amended from time to time (the "Credit Agreement").  Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an "Event
of Default" under this Note.

MISCELLANEOUS:

            (a)          Remedies.  Upon the occurrence of any Event of Default,
the holder of this Note, at the holder's option, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, notice of nonperformance, notice of protest,
protest or notice of dishonor, all of which are expressly waived by each
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Each Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees (to include
outside counsel fees and all allocated costs of the holder's in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder's rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

            (b)          Obligations Joint and Several.  Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

            (c)          Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of Minnesota.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

Datalink Corporation   By: /s/ Daniel J. Kinsella  

--------------------------------------------------------------------------------

    Daniel J. Kinsella   Chief Financial Officer

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THIS EXHIBIT "B" IS ATTACHED TO AND MADE A PART OF A SECOND AMENDMENT TO CREDIT
AGREEMENT DATED JUNE 30, 2001, EXECUTED BY DATALINK CORPORATION, A MINNESOTA
CORPORATION (BORROWER) AND WELLS FARGO BANK, NATIONAL ASSOCIATION (BANK).  
INITIAL HERE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT NOTE B

$5,000,000.00 Minneapolis, Minnesota   June 30, 2001

             FOR VALUE RECEIVED, the undersigned DATALINK CORPORATION
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at Minn RCBO-REG Coml Mpls Mid Mkt, Sixth &
Marquette, Minneapolis, MN 55479, Minnesota, or at such other place as the
holder hereof may designate, in lawful money of the United States of America and
in immediately available funds, the principal sum of Five Million Dollars
($5,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.

DEFINITIONS:

             As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

             (a)         "Business Day" means any day except a Saturday, Sunday
or any other day on which commercial banks in Minnesota are authorized or
required by law to close.

             (b)        "Fixed Rate Term" means a period commencing on a
Business Day and continuing for 1, 2, 3 or 4 months as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00); and provided further, that no Fixed Rate Term shall
extend beyond the scheduled maturity date hereof.  If any Fixed Rate Term would
end on a day which is not a Business Day, then such Fixed Rate Term shall be
extended to the next succeeding Business Day.

             (c)         "LIBOR" means the rate per annum (rounded upward, if
necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

LIBOR = Base LIBOR    

--------------------------------------------------------------------------------

    100% - LIBOR Reserve Percentage  

             (i)          "Base LIBOR" means the rate per annum for United
States dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate,
with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies.  Borrower understands and agrees that Bank may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Bank in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

             (ii)         "LIBOR Reserve Percentage" means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for "Eurocurrency Liabilities" (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

             (d)        "Prime Rate" means at any time the rate of interest most
recently announced within Bank at its principal office as its Prime Rate, with
the understanding that the Prime Rate is one of Bank's base rates and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

             (a)         Interest.  The outstanding principal balance of this
Note shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) either (i) at a fluctuating rate per annum one percent (1.00%) below
the Prime Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be one and one hundredths percent (1.10%) above LIBOR in
effect on the first day of the applicable Fixed Rate Term.  When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank.  With respect to each LIBOR selection hereunder, Bank is hereby
authorized to note the date, principal amount, interest rate and Fixed Rate Term
applicable thereto and any payments made thereon on Bank's books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.

             (b)        Selection of Interest Rate Options.  At any time any
portion of this Note bears interest determined in relation to LIBOR, it may be
continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by Borrower. 
At such time as Borrower requests an advance hereunder or wishes to select a
LIBOR option for all or a portion of the outstanding principal balance hereof,
and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term.  Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m. on the
first day of the Fixed Rate Term, or at a later time during any Business Day if
Bank, at it's sole option but without obligation to do so, accepts Borrower's
notice and quotes a fixed rate to Borrower.  If Borrower does not immediately
accept a fixed rate when quoted by Bank, the quoted rate shall expire and any
subsequent LIBOR request from Borrower shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Prime Rate interest selection
for such advance or the principal amount to which such Fixed Rate Term applied.

             (c)         Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

             (d)        Payment of Interest.  Interest accrued on this Note
shall be payable on the last day of each month, commencing July 31, 2001.

             (e)         Default Interest.  From and after the maturity date of
this Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to two
percent (2.0%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

             (a)         Borrowing and Repayment.  Borrower may from time to
time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on August 31, 2001.

             (b)        Advances.  Advances hereunder, to the total amount of
the principal sum stated above, may be made by the holder at the oral or written
request of (i) _____________________ or ________________________,
or_______________________ any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account.  The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.

             (c)         Application of Payments.  Each payment made on this
Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.  All payments credited to principal shall
be applied first, to the outstanding principal balance of this Note which bears
interest determined in relation to the Prime Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

PREPAYMENT:

             (a)         Prime Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.

             (b)         LIBOR.  Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to LIBOR at any time and
in the minimum amount of One Hundred Thousand Dollars ($100,000.00); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof.  In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.         (ii) Subtract from the amount determined in (i) above the
amount of interest which would have accrued for the same month on the amount
prepaid for the remaining term of such Fixed Rate Term at LIBOR in effect on the
date of prepayment for new loans made for such term and in a principal amount
equal to the amount prepaid.         (iii) If the result obtained in (ii) for
any month is greater than zero, discount that difference by LIBOR used in (ii)
above.

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).  Each change in the rate of interest on any
such past due prepayment fee shall become effective on the date each Prime Rate
change is announced within Bank.

EVENTS OF DEFAULT:

             This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2000, as amended from time to time (the "Credit Agreement").  Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an "Event
of Default" under this Note.

MISCELLANEOUS:

            (a)          Remedies.  Upon the occurrence of any Event of Default,
the holder of this Note, at the holder's option, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, notice of nonperformance, notice of protest,
protest or notice of dishonor, all of which are expressly waived by each
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Each Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees (to include
outside counsel fees and all allocated costs of the holder's in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder's rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

            (b)          Obligations Joint and Several.  Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

            (c)          Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of Minnesota.

            IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first written above.

 

DATALINK CORPORATION   By: /s/ Daniel J. Kinsella  

--------------------------------------------------------------------------------

    Daniel J. Kinsella   Chief Financial Officer

 